DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 08/10/2020 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 8 and 10, the claim elements:
“control and calculation unit is configured to cause/label/sore”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms “control and calculation unit” coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  see paragraphs 68-73 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sannen (“A multilevel information fusion approach for visual quality inspection”; IDS).

Consider claims 1, 8, 10 and 11, Sannen discloses a method comprising: (see page 49; a multilevel fusion architecture and figure 1; general classification framework for visual quality inspection which integrates feature and decision fusion)
creating digital images, wherein each digital recorded image shows an object, wherein the object shown is assigned to one of at least two classes, a first class containing objects that meet at least one defined criterion, and a second class containing objects that are to undergo a visual inspection, (trainable classifiers which generate good/bad decision for the image)
labelling the digital recorded images of the objects assigned to the first class with a first identifier, the first identifier indicating that the objects on the recorded images meet the at least one defined criterion, (labelling at the image level and sub image level to have operators indicate their confidence)
displaying the digital recorded images of the objects that are assigned to the second class to one or more users, (The operators also have the possibility to indicate their confidence for the labels they provide, which is integrated in the feature fusion as well)
(original image of the product which is to be inspected) said information indicating whether the particular object meets the at least one defined criterion or does not meet the at least one defined criterion, (trainable classifiers which generate good/bad decision for the image)
labelling the displayed digital image with a first identifier, wherein the recorded images of those objects for which the information indicates that the objects meet the at least one defined criterion are labelled with the first identifier, and the recorded images of those objects for which the information indicates that the objects do not meet the at least one defined criterion are labelled with a second identifier, (operators provide their labels at image and sub image to increase classification accuracy)
storing the labelled recorded images in a data memory and/or feeding the recorded images with the respective identifiers to a self-learning model for classifying objects as a training and/or validation dataset.  (trainable classifier that generate good [1st class] and bad [2nd class] decision for the entire image)

Consider claim 3, Sannen discloses the claimed invention wherein the classification is carried out automatically on the basis of at least one optical feature, which is automatically acquired by one or more optical sensors.  (figure 1 shows the classification is based in optical features)
For the rejections of claims 2, 4, 5 and 6, see the rejection of claim 1 above.

claims 7 and 9, Sannen discloses the claimed invention wherein the self-learning model is or comprises an artificial neural network--preferably a Convolutional Neural Network.  (Introduction)

Relevant Prior Art Directed to State of Art
Giering (US 2019/0147283 A1) is relevant prior art not applied in the rejection(s) above.  Giering discloses a deep convolutional neural network for crack detection from image data.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665